      Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI

ST Engineering Halter Marine & Offshore,     §
Inc., d/b/a Halter Marine & Offshore         §
Plaintiff,                                   §     CIVIL ACTION NO. 1:19-cv-902-HSO-JCG
                                                                    _________
                                             §
                                             §
VERSUS                                       §
                                             §     JUDGE ___________
                                             §
GAC North America - Shipping,                §     MAGISTRATE ___________
GAC Shipping (USA), Inc., and                §
Offshore Heavy Transport, ASA                §
Defendants                                   §
                                             §
                                             §


                                   COMPLAINT

      NOW COMES, Plaintiff, ST Engineering Halter Marine & Offshore d/b/a

Halter Marine & Offshore (“STEHMO”), through undersigned counsel, and files this

Complaint against Offshore Heavy Transport ASA, GAC North America – Shipping

and GAC Shipping (USA), Inc., pursuant to Federal Rule of Civil Procedure 9(h),

seeking damages for breach of contract that includes interests calculated until paid

in full, as well as, attorney’s fees. STEHMO alleges upon information and belief as

follows:

                                   I.   PARTIES

   1. Plaintiff is ST Engineering Halter Marine & Offshore, Inc. d/b/a Halter Marine

& Offshore (“STEHMO”). At all material times, STEHMO was and is a corporation

organized under the laws of Delaware with its principal place of business in

Pascagoula, Mississippi.

                                         1
     Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 2 of 11



   2. The M/V HAWK (IMO#8616556) is a heavy lift cargo vessel, which is owned

and operated by Defendant Offshore Heavy Transport ASA (“OHT”). The M/V HAWK

was within the district and underwent repairs in Pascagoula, Mississippi for a span

of time in March and April of 2019.

   3. Defendant OHT is a foreign entity organized and existing under the laws of

Norway with its principal place of business in Oslo, Norway. OHT is the registered

owner of the M/V HAWK. OHT does not maintain a regular place of business or

designated agent for service of process in this district. OHT does maintain an office

at 2100 W Loop S, Suite 834, Houston, Texas 77027 but is not registered to do

business in that state.

   4. Defendant GAC North America – Shipping and GAC SHIPPING USA, INC.

(collectively “GAC”) is a corporation organized and existing under the laws of

Delaware with its principal offices located at 1 International Plaza, Suite 250,

Philadelphia, PA 19113. Service of process may be made by serving its registered

agent, CT Corporation System, at 645 Lakeland East Drive, Suite 101, Flowood, MS

39232.

   5. Defendant GAC was engaged by Defendant OHT to be the shipping agent for

the M/V HAWK.

   6. As the shipping agent for the M/V HAWK, GAC had the authority to engage

third parties such as STEHMO to provide goods and services to the M/V HAWK for

the benefit of the vessel and its owner OHT.




                                         2
      Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 3 of 11



   7. OHT, as owner of the M/V HAWK, is bound and liable for the actions taken by

FAC, the shipping agent, in the frame of the agency.



                           II.   JURISDICTION AND VENUE

   8. This Complaint presents maritime claims within the meaning of Federal Rule

of Civil Procedure 9(h).

   9. This Court has subject matter jurisdiction over the action pursuant to 28

U.S.C. § 1333.

   10. Venue is proper in the Southern District of Mississippi pursuant to 28 U.S.C.

§ 1391(b)(2) and (b)(3).

                                    III.   FACTS

   8. STEHMO is a shipbuilding company which engages in ship design,

construction, and repair for both public and private clients.

   9. Defendant OHT is a transportation service provider, which owns and operates

several heavy lift vessel worldwide, including the M/V HAWK.

   10. Defendant GAC is a shipping and logistics company and represented both

verbally and in documentation that it was the M/V HAWK’S shipping agent.

   11. Defendant GAC engaged STEHMO to provide repair and support services for

the M/V HAWK on behalf of its owner Defendant OHT.

   12. On March 19, 2019, GAC and STEHMO executed Work Orders Nos. 001 and

002 under which STEHMO agreed to provide services to GAC to support repair work

on the M/V HAWK. See Work Order Nos. 1 and 2, attached as Exhibit A.



                                           3
     Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 4 of 11



   13. The quoted work included setting tow anchors for the M/V HAWK at the

Ingalls Deep Hole, tug assist, and labor to set/retrieve the anchors.

   14. This was tenatively scheduled to take place on March 25, 2019.

   15. The payment terms required an Invoice to be submitted to GAC upon

completion and payment to be received within 15 days of the invoice date.

   16. Work Order Nos. 1 and 2 states that the offer is subject to “mutually agreed

terms and conditions of contract.” See Exhibit A.

   17. On April 10, 2019, STEHMO and GAC executed Work Order No. 3 under which

STEHMO agreed to provide “T&M Support” for the M/V HAWK. See Work Order No.

3, attached as Exhibit B.

   18. Work Order No. 3 included the same payment terms and conditions as Work

Orders Nos. 1 and 2.

   19. On April 23, 2019, STEHMO and GAC executed Work Order No. 4 under which

STEHMO agreed to set anchors previously moved by the United States Coast Guard

(“USCG”) at Ingalls Deep Hole, to take place tentatively on April 28, 2019. See Work

Order No. 4, attached as Exhibit C.

   20. Work Order No. 4 was subject to same payment terms and conditions as Work

Orders Nos. 1 and 2.

   21. Further on April 23, 2019, GAC advised STEHMO to move forward and bill

the work performed pursuant to Work Order Nos. 1-4 to GAC’s accounting

department for payment. See 4/23/2019 E-mail from Mike Pipkins, attached as

Exhibit D.



                                          4
       Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 5 of 11



     22. On May 1, 2019, and May 29, 2019 respectively, STEHMO sent invoices in the

following amounts to GAC –



 Work Order No.   Invoice No.   Invoice Date   Invoice Amount   Due Date    Remaining Amount

       001        E0220001        5/1/2019         $48,083.00   5/16/2019      $48,803.00

       002        E0220002       5/31/2019      $206,850.00     6/13/2019      $206,850.00

       003        E0220003        5/1/2019          $227.50     5/16/2019       $227.50

       004        E0220004        5/1/2019         $48,083.00   5/16/2019      $48,083.00

                                                                  Total        $303,963.50




See Invoices, en globo, attached as Exhibit E.

     23. No payment has been made on the $303,963.50 owed by GAC.

     24. The work performed pursuant to Work Order Nos. 1-4 are subject to

STEHMO’s Terms and Conditions. See Terms and Conditions, attached as Exhibit

F.

     25. By executing the respective Work Orders, GAC agreed to be bound by

STEHMO’s Terms and Conditions.

     26. Per the Terms and Conditions, GAC would be the “Customer” for purposes of

the work performed by STEHMO.

     27. Per section 1(4) of the Terms and Conditions, “Customer” is defined as “the

person or entity that accepts a bid or quotation of the Contractor for the repair of the

Vessel or whose written order for repair of the Vessel is expressly accepted in writing

by Contractor. By entering into the Contract, Customer irrevocably agrees and


                                               5
     Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 6 of 11



warrants that it is either the owner of the Vessel and/or the Services or other work to

be undertaken pursuant to the Contract upon the Vessel are duly authorized by the

owner of the vessel.” See Exhibit F, §1(4).

   28. Section 6(a) states that unless otherwise expressly agreed by the parties, the

Customer shall make full payment to Contractor for services and work completed.

See Exhibit F, §6 (a).

   29. Section 6(d) goes on to provide that if full payment is not made by GAC to

STEHMO, then STEHMO “shall be entitled to file an In Rem writ to secure the claim

of the Contractor against the Vessel, until such time full payment of all sums due to

the Contractor have been fully paid by the Customer.” See Exhibit F, §6(d).

   30. In the event that payment is late, STEHMO shall be entitled to charge the

Customer interest on the amount unpaid at the rate of 1 percent per months (12 %

per year) until full payment is made. See Exhibit F, §7.

   31. The Contract shall be governed by general maritime law of the United States,

and the parties agreed to submit to jurisdiction of this Court in the event of a dispute

that cannot be resolved. Further, the Customer is to pay all legal charges, including

attorneys’ fees, in the event of an award in favor of STEHMO. See Exhibit F, §24.

   32. GAC executed the Work Orders on behalf of itself and the owner of the M/V

HAWK, OHT, and thus bound itself to these Terms and Conditions.

   33. In violation of the terms of the Work Orders and Terms and Conditions, neither

GAC nor OHT have paid STEHMO for any of the work billed through the invoices.




                                           6
     Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 7 of 11



   34. STEHMO made a formal demand for payment on November 6, 2019 on the

outstanding amount of $303,963.50, in addition to $16,041.22 in interest accrued. See

11/6/2019 Ltr from Jeffrey Gehrmann to Adron Allen, attached as Exhibit G.

   35. In response to the formal demand for payment, GAC averred that it was not

liable for payment of the invoices, and OHT remained fully liable for GAC’s actions

taken during the course of its agency work.

   36. Both OHT and GAC are liable for the work performed by STEHMO for the

benefit of the M/V HAWK.

   37. No payments have been made to STEHMO on any of the Invoices.

   38. GAC and OHT have failed to make proper payment for the labor, materials,

equipment, and repairs provided to the M/V HAWK despite STEHMO’s repeated

demands upon GAC for payment due.

   39. As reflected above, STEHMO provided in excess of $303,963.50 in necessaries

and services to the M/V HAWK, including work, labor, and materials provided to the

vessel. This includes interest on the outstanding payments at a rate of 1% per month,

which brings the total outstanding amounts due to $320,004.72. Interest continues to

accrue.

                            IV.    CAUSES OF ACTION

                                  BREACH OF CONTRACT

   40. STEHMO incorporates and restates all foregoing allegations as if copied here

in extenso.




                                         7
      Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 8 of 11



   41. STEHMO and GAC executed Work Orders Nos. 1-4, in which STEHMO

undertook an obligation to provide various services, labor and materials to the M/V

HAWK. Both GAC and OHT undertook an obligation to pay for STEHMO’s services,

labor and materials.

   42. STEHMO performed its obligations under Work Order Nos. 1-4 and invoiced

GAC per the stated payment terms.

   43. Neither GAC nor OHT, however, have performed its contractual obligation to

pay for the goods and services provided and accepted on behalf of the M/V HAWK.

   44. GAC’s non-performance is a breach of the parties’ agreement.

   45. OHT’s non-performance is a breach of the parties’ agreement.

   46. STEHMO has been damaged by GAC and OHT’s failure to pay the Invoices.

   47. As a result of this breach, GAC and OHT owe the amounts due per the Invoices,

in addition to penalties, interest, and attorney fees.

   48. As of November 6, 2019, GAC and OHT owe STEHMO $320,004.72 for the

work performed on the M/V HAWK.

                                   ATTORNEY’S FEES

   49. As a result of GAC and OHT’s breach, and its failure and refusal to pay for the

goods and services provided, STEHMO has been forced to retain legal counsel and

seeks reimbursement for its reasonable attorney fees as provided for in section 24 of

STEHMO’s Terms and Conditions, and as required by the laws of this Honorable

Court.




                                           8
  Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 9 of 11



                        V.   PRAYER FOR RELIEF

50. For these reasons, STEHMO requests the following:

         a. That this Complaint be deemed good and sufficient;

         b. That a judgment be entered in favor of ST Engineering Halter

            Marine & Offshore, Inc. against Offshore Heavy Transport ASA, and

            GAC North America - Shipping for the amounts due and owing of at

            least $320,004.72 together with post judgment interest, costs of suit

            and attorney’s fees; and

         c. That STEHMO have such further and different relief as the Court

            may deem just and proper.




                                  Respectfully submitted,

                                  GORDON REES SCULLY MANSUKHANI,
                                  LLP

                                  /s/ Allison R. Colon
                                  ALLISON R. COLON
                                  (MS Bar. No. 103068)
                                  acolon@grsm.com
                                  GORDON & REES, LLP
                                  909 Poydras Street, Suite 1860
                                  New Orleans, LA 70112
                                  Telephone: 504-528-3088
                                  Facsimile: 504-586-3419
                                  Attorney for ST Engineering Halter Marine &
                                  Offshore, Inc




                                       9
     Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 10 of 11



PLEASE SERVE:
GAC North America – Shipping and GAC SHIPPING USA, INC.
Through its registered agent –
CT Corporation System
645 Lakeland East Drive, Suite 101,
Flowood, MS 39232.

Offshore Heavy Transport ASA
Long-arm service via the Texas Secretary of State
Service of Process
Secretary of State
P.O. Box 12079
Austin, Texas 78711-2079




                                        10
     Case 1:19-cv-00902-HSO-JCG Document 1 Filed 11/20/19 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served upon all other counsel of

record via the Court’s ECF system, by depositing said copy in the United States Mail, properly

addressed and first-class prepaid, and/or by facsimile and/or email delivery on this 20th day of

November, 2019.

                                            /s/ Allison R. Colon
                                            ALLISON R. COLON (MS Bar #103068)




                                              11
